Citation Nr: 1447746	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-30 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen the appellant's claim that his character of discharge is not a bar to basic eligibility for VA benefits (exclusive of health care under 38 U.S.C. Chapter 17), and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The appellant had active naval service from August 1970 to August 1971.  The appellant's discharge was characterized as under other than honorable conditions (OTH). 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In connection with this appeal, the appellant testified at a hearing before the undersigned Veterans Law Judge at a videoconference hearing in November 2013. 

Regardless of whether the RO has determined that new and material evidence has been submitted to reopen the appellant's claim, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board has reviewed the physical claims file and the Virtual VA/VBMS electronic claims file.

The issue of whether the character of appellant's discharge is a bar to basic eligibility for VA benefits (exclusive of health care under 38 U.S.C. Chapter 17) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In December 1988 and September 1989 administrative decisions, the RO determined that the appellant's discharge was a bar to basic entitlement to VA benefits (exclusive of health care under 38 U.S.C. Chapter 17).

2.  The evidence associated with the claims file subsequent to the September 1989 administrative decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the appellant's claim that his character of discharge is not a bar to basic eligibility for VA benefits (exclusive of health care under 38 U.S.C. Chapter 17).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the appellant's claim to reopen, the Board notes that the appellant has been provided all required notice.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the appellant's claim to reopen.  Therefore, no further development is required with regard to that issue

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108 (West 2002).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The appellant's discharge was originally found to be a bar to entitlement for VA benefits (exclusive of health care under 38 U.S.C. Chapter 17) in December 1988 and September 1989 administrative decisions.  The appellant did not appeal either decision. 

The pertinent evidence of record at the time of both the December 1988 and September 1989 administrative decisions included the appellant's service medical records and his service personnel records, to include the facts and circumstances surrounding his OTH discharge.  The pertinent evidence that has been received since the administrative decisions includes the appellant's November 2013 Board hearing testimony and written statements, in which he elaborated on the facts and circumstances surrounding his OTH discharge, providing details which go beyond those contained in the service medical records and service personnel records.  He discussed in detail incidents that occurred when he served in Vietnam from April 11, 1971, to August 27, 1971.  He also stated that his discharge is under review by the Military Board of Corrections.  Moreover, in August 2010, service connection for posttraumatic stress disorder (PTSD) for purposes of health care under 38 U.S.C. Chapter 17 was granted based on verified stressors of personal assault and combat.  Appellant has maintained that the conceded personal assault took place within his unit and the perpetrator, a very senior NCO, was instrumental in his bad discharge inasmuch as he was responsible for the negative write-ups that led to appellant's discharge.  

The Board finds that the appellant's hearing testimony and the written statements are new and material.  The evidence is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim, when presumed credible for the purpose of determining whether to reopen the claim.  Accordingly, reopening of the appellant's claim that his character of discharge is not a bar to basic eligibility for VA benefits (exclusive of health care under 38 U.S.C. Chapter 17) is warranted.  



ORDER

New and material evidence has been presented to reopen a claim that the character of discharge is not a bar to basic eligibility for VA benefits (exclusive of health care under 38 U.S.C. Chapter 17).  To that extent only, the claim is allowed.


REMAND

The appellant has been awarded health care benefits under 38 U.S.C. Chapter 17 based on service connection for PTSD awarded in 2010.  Now, he seeks to have his discharge characterized as under honorable conditions in order to lift the bar to basic eligibility for VA benefits other than health care benefits under 38 U.S.C. Chapter 17.  

Character of Discharge

The threshold question to be answered in every claim for VA benefits concerns the adequacy of the claimant's service for purposes of establishing basic eligibility.  Applicable laws and regulations provide that most VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. §§ 101(2), 101(18) (West 2002); 38 C.F.R. § 3.12(a) (2014).  A discharge or release for certain offenses is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d) (2014).

A Veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2014).

A discharge from military service because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4) (2014).  A discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2014).

VA regulations provide that an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (2014).

The appellant asserts that his active service should qualify him as a Veteran for purposes of receiving VA benefits because the offenses that led to his OTH discharge did not constitute willful and persistent misconduct.

As noted above, it is undisputed that his stressors of personal assault and combat are conceded.  Moreover, it is argued that all of the write ups that appellant received while in Vietnam which led to his bad discharge were done by this NCO and by the E6s working under this E7.  He reports that he endured relentless abuse by this group of senior NCO's.  It was argued that most of the incidents in service which resulted in him being called a malingerer and/or not showing up for duty were reported by the abuser, but the behaviors that he was experiencing in Vietnam were directly linked to the abuse.  Therefore, he urges that they are not persistent and willful but rather are result of abuse that should not have been tolerated in the military.  It was pointed out that the appellant was promoted 3 times in the few months he was in service before he went to Vietnam, and that he was generally a good soldier.  He identified his abuser, O.H., as having been his superior in Vietnam.  It was argued that he engaged in some of the behaviors, being AWOL, being in an off limits area and disobeying lawful order, as a means of getting away from and coping with the abuse while in Vietnam.  

Appellant testified that the issue of upgrading his discharge was currently pending before the appropriate military board.  His attorney indicated that this was taking some time to accomplish.  

Thus, the current status of the appellant's discharge, as characterized by the service, is unsettled.  The Board notes that Army Discharge Review Board deals with administrative discharges and requests to change the characterization of service and/or the reason for discharge based on standards of equity or propriety.  However, discharges over 15 years old are dealt with by the Army Board for Correction of Military Records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the determination by the Army Board for Correction of Records, or other appropriate entity, regarding the appellant's request for an upgraded character of discharge, as well as the application and all records used in that determination. The request is to be directed to the Army Review Boards Agency.  All requests and responses, positive and negative, should be associated with the appellant's claims file. 

2.  Conduct any other development deemed necessary.

3.  Then, readjudicate the claim with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the appellant and his attorney should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


